DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated February 4th, 2021(2), May 10th, 2021, and June 9th, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (US 2013/0077954 A1)
Regarding claim 1, Oikawa teaches an accessory that can be attached to a camera body (See, e.g., the lens 200 and camera body 100 in Fig. 1 respectively), the camera body including a first camera-side clock terminal that outputs a first clock signal (See, e.g., BP6 in Fig. 3 which sends a clock signal to LP6 on the lens per paragraph [0136]), a first camera-side data terminal that outputs a first data signal (See, e.g., BP4 in Fig. 3 sends a signal, i.e. data, to LP4 on the lens per paragraph [0116]), and a third camera-side data terminal to which a third data signal is input (See, e.g., BP8 which receives a signal, i.e. data, from LP8 in Fig. 3 per paragraph [0115]), the accessory comprising: 
an eighth terminal that is brought into contact with the first camera-side clock terminal (See, e.g., LP6 in Fig. 3 which is shown to connect to BP6); 
a seventh terminal that is brought into contact with the first camera-side data terminal (See, e.g., LP4 in Fig. 3 which is shown to connect to BP4); and 
a ninth terminal that is brought into contact with the third camera-side data terminal (See, e.g., LP8 in Fig. 3 which is shown to connect to BP8).
Oikawa lacks an explicit disclosure wherein the eighth terminal is positioned between and directly adjacent to the seventh terminal and the ninth terminal.  
	However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the terminals LP3 and LP4 to be in each other’s places, as exchanging these two terminals’ positions does not affect the operation of the device, for the purpose of having more possible configurations to choose from for the terminal positions. 
Regarding claim 17, Oikawa teaches the device set forth above and further teaches wherein the accessory is an interchangeable lens (See, e.g., abstract & Fig. 1).

Claims 5, 9, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (US 2013/0077954 A1) in view of Kawasaki et al. (US 5,166,717). 
Regarding claim 5, Oikawa teaches an accessory that can be attached to a camera body (See, e.g., the combination of lens 200 and adapter 300, and camera body 100 in Fig. 1 respectively), the camera body including a second camera-side clock terminal (See, e.g., BP6 in Fig. 3 which has a clock signal), a third camera-side data terminal to which a third data signal is input (See, e.g., BP7 in Fig. 3 which is receives a data signal from LP7 per paragraph [0137]), and a second camera-side data terminal to which a second data signal is input (See, e.g., BP10 in Fig. 3 which is receives a data signal from the LP10 per paragraph [0138]), the accessory comprising: 
a ninth terminal that is brought into contact with the third camera-side data terminal (See, e.g., XP7 in Fig. 3 which is shown to connect to BP7); 
a tenth terminal that is brought into contact with the second camera-side clock terminal (See, e.g., XP6 in Fig. 3 which is shown to connect to BP6); and 
an eleventh terminal that is brought into contact with the second camera-side data terminal (See, e.g., XP10 in Fig. 3 which is shown to connect to BP10), 
wherein the tenth terminal is positioned between and directly adjacent to the ninth terminal and the eleventh terminal (See, e.g., Figs. 5A-B which shows XP6 to be directly adjacent to and between XP10 and XP7).
Oikawa lacks an explicit disclosure wherein a clock signal is input to the second camera-side clock terminal. 
However, in an analogous camera field of endeavor Kawasaki teaches a lens connected to a camera body wherein the lens sends a clock signal to the camera body (See, e.g., column 9 lines 45-50, and column 10 lines 5-20 which explain this). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second camera-side clock terminal of Oikawa to receive a clock signal from the lens instead of outputting a clock signal, as taught by Kawasaki, for the purpose of reducing the load put on the camera body (See, e.g., column 1 lines 59-61 of Kawasaki, which explain this advantage). 
Regarding claim 9, Oikawa teaches an accessory that can be attached to a camera body comprising: 
a seventh terminal to which a first data signal from the camera body is input (See, e.g., XP4 in Fig. 3 which is receives a data signal from the camera body per paragraph [0116]); 
an eighth terminal to which a first clock signal from the camera body is input (See, e.g., XP3 in Fig. 3 which receives a clock signal from the camera body per paragraph [0116]); 
a ninth terminal that outputs a third data signal to the camera body (See, e.g., XP10 in Fig. 3 which outputs a data signal to the camera body per paragraph [0138]); 
a tenth terminal (See, e.g., XP6 in Fig. 3 which uses a clock signal); and 
an eleventh terminal that outputs a second data signal to the camera body (See, e.g., XP7 in Fig. 3 which outputs a data signal to the camera body per paragraph [0137]), wherein
the tenth terminal is positioned between and directly adjacent to the ninth terminal and the eleventh terminal (See, e.g., Figs. 5A-B which shows XP6 to be directly adjacent to and between XP10 and XP7).
Oikawa lacks an explicit disclosure wherein the tenth terminal outputs a second clock signal to the camera body.
However, in an analogous camera field of endeavor Kawasaki teaches a lens connected to a camera body wherein the lens sends a clock signal to the camera body (See, e.g., column 9 lines 45-50 and column 10 lines 5-20 which explain this). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tenth terminal of Oikawa to output a clock signal instead of receiving one, as taught by Kawasaki, for the purpose of reducing the load put on the camera body (See, e.g., column 1 lines 59-61 of Kawasaki, which explain this advantage).
Further, both Oikawa and Kawasaki lack an explicit disclosure wherein the eighth terminal is positioned between and directly adjacent to the seventh terminal and the ninth terminal. 
However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the terminals XP3 and XP4 to exchange places with terminals XP9 and XP8, respectively, as exchanging these terminals’ positions does not affect the operation of the device, for the purpose of having more possible configurations to choose from for the terminal positions. Note that as modified in this way, from left to right, the terminals would go XP4, XP3, XP10, XP6, XP7, corresponding to the seventh, eighth, ninth, tenth, and eleventh terminals respectively, and meeting the limitations requiring the eighth and tenth terminals to be directly adjacent to and between the seventh/ninth and ninth/eleventh terminals respectively. 
Regarding claims 18 and 19, Oikawa in view of Kawasaki teaches the device set forth above, and further teaches wherein the accessory is an interchangeable lens (See, e.g., abstract and Fig. 1).

Response to Arguments
Applicant's arguments, filed on April 7th, 2021, have been fully considered but are not found persuasive. 
Specifically, as a new grounds of rejection using new prior art has been applied to all of the claims, the majority of the arguments in pages 1-3 of applicant’s remarks are moot. However, the new reference is still being combined with the Kawasaki reference previously cited, and so the argument against combining Kawasaki with a primary reference will be addressed below. 
Regarding the argument that “Kawasaki et al. does not teach that ‘the lens sends a clock signal to the camera body’”, examiner respectfully disagrees, pointing to column 10 lines 5-20 of Kawasaki which explains that the lens CPU 30, the indication CPU 11, and the main microcomputer 10 all communicate during the discussed step of operation, the lens CPU 30 sending data to the main microcomputer 10, synchronously with the clock pulse output from lens 2. Accordingly, as the lens does send a clock pulse output to the main body in this way, this argument is not found persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MITCHELL T OESTREICH/Examiner, Art Unit 2872

/MARIN PICHLER/Primary Examiner, Art Unit 2872